      Case 1:19-cr-00824-PAE Document 62 Filed 12/14/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - -      x

UNITED STATES OF AMERICA               :

     -v.-                              :          ORDER OF
                                                  RESTITUTION
DAVID BINET,                           :
                                                  S2 19 Cr. 824 (PAE)
                  Defendant.           :

- - - - - - - - - - - - - - - - -      x


            Upon the application of the United States of America,

by its attorney, Audrey Strauss, Acting United States Attorney

for the Southern District of New York, David Abramowicz,

Assistant United States Attorney, of counsel; the defendant’s

plea agreement; the presentence report; the defendant’s

conviction, following his plea of guilty, on Count One of the

above Information; and all other proceedings in this case, it is

hereby ORDERED that:

            1. Amount of Restitution.      DAVID BINET, the Defendant,

shall pay restitution in the total amount of $495,000 to victims

of the offense charged in Count One.       The victims’ names,

addresses, and restitution amounts are set forth in the attached

Schedule of Victims.    Upon advice of a change of address, the

Clerk of the Court is authorized to send payments to the new

address without further order of this Court.

                                   1
     Case 1:19-cr-00824-PAE Document 62 Filed 12/14/20 Page 2 of 3




          2. Sealing. Consistent with 18 U.S.C. §§ 3771(a)(8) &

3664(d)(4) and Federal Rule of Criminal Procedure 49.1, to

protect the privacy interests of victims, the Schedule of

Victims attached hereto shall be filed under seal, except that

copies may be retained and used or disclosed by the Government,

the Clerk’s Office, and the Probation Department, as need be to

effect and enforce this Order, without further order of this

Court.

Dated:    New York, New York
                    14
          December ____, 2020



                                         PaJA.�
                                __________________________________
                                THE HONORABLE PAUL A. ENGELMAYER
                                UNITED STATES DISTRICT JUDGE




                                  2
Case 1:19-cr-00824-PAE Document 62 Filed 12/14/20 Page 3 of 3




    EXHIBIT A – SEALED SCHEDULE OF VICTIMS
